01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ19-286
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   TALIN LEE MORRIS,                    )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Assault with a Dangerous Weapon (three counts); Assault Resulting in

15 Serious Bodily Injury (two counts)

16 Date of Detention Hearing:     July 3, 2019.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22          1.     Defendant was not interviewed by Pretrial Services, so his background



     DETENTION ORDER
     PAGE -1
01 information is unknown. Defendant’s criminal history includes warrant activity for failures to

02 appear. There are outstanding warrants. Defendant does not contest entry of an order of

03 detention.

04         2.      Defendant poses a risk of nonappearance based on lack of background

05 information and criminal history. Defendant poses a risk of danger based on the nature and

06 circumstances of the offense.

07         3.      There does not appear to be any condition or combination of conditions that will

08 reasonably assure the defendant’s appearance at future Court hearings while addressing the

09 danger to other persons or the community.

10 It is therefore ORDERED:

11 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

12      General for confinement in a correction facility separate, to the extent practicable, from

13      persons awaiting or serving sentences or being held in custody pending appeal;

14 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

15 3. On order of the United States or on request of an attorney for the Government, the person

16      in charge of the corrections facility in which defendant is confined shall deliver the

17      defendant to a United States Marshal for the purpose of an appearance in connection with a

18      court proceeding; and

19 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

20      the defendant, to the United States Marshal, and to the United State Probation Services

21      Officer.

22



     DETENTION ORDER
     PAGE -2
01       DATED this 3rd day of July, 2019.

02

03                                           A
                                             Mary Alice Theiler
04                                           United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
